DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 20170191745 A1)

With regards to [Claim 1] Choi disclose(s):
An external detection see-through door (50; fig 6) of a cabinet that stores objects [0080], the external detection see-through door comprising: 
a transmission window (figs 8, 16, 20, 21); 
a sensor (81, 82, figs 30, 42 [0301]) configured to detect a specific external condition in front of the transmission window [0301]; 
a light emitting module (49, figs 42, 13; [0096]; ) configured to increase an amount of emitted light according to a signal from the sensor, which has detected the specific external condition, to increase an amount of light that is reflected from inside the cabinet and heads toward the transmission window [0303]; and 
an optical film that is provided on the transmission window (see 541, 542; fig 25; see details of 541 in fig 23; see 5417 in fig 23 [0236-0239]) and has a light transmittance that prevents the cabinet from being see-through from the outside [0239] before the sensor detects the specific condition [0301, 0303] and allows the cabinet to be see-through from the outside due to light that is reflected from inside the cabinet [0240] and transmitted through the transmission window and the optical film due to the light emitting module increasing the amount of emitted light according to the signal from the sensor that has detected the specific external condition ([0301, 0303]).

With regards to [Claim 2] Choi disclose(s):
The external detection see-through door of claim 1, 
wherein the sensor includes at least one of 

With regards to [Claim 3] Choi disclose(s):
The external detection see-through door of claim 1, 
including a switch configured to turn a power supply to 

With regards to [Claim 6] Choi disclose(s):
The external detection see-through door of claim 1, 
wherein: 
the transmission window includes an external transmission window (541; fig 25) and an internal transmission window (542) that are opposite to each other; and 
the light emitting module (49; fig 13) includes a light emitting element (491 [0150]) provided on an edge of the door to emit light according to a signal from the sensor (81, 82, figs 30, 42 [0301]) and a light guide member (493; [0156]) configured to guide and diffuse the light from the light emitting element to between the external transmission window and the internal transmission window (the examiner takes the position that light diffused and projected to 50 in fig 13 would  involves light between its layers).

With regards to [Claim 10] Choi disclose(s):
An external detection see-through cabinet (fig 6)that stores objects [0080], the external detection see- through cabinet comprising: 
a cabinet body configured to store objects (fig 5); and 
an external detection see-through door (50) installed on the cabinet body, the external detection see-through door including: 
a transmission window (figs 8, 16, 20, 21); 
a sensor (81, 82, figs 30, 42 [0301]) configured to detect a specific external condition in front of the transmission window [0301]; 
a light emitting module (49, figs 42, 13; [0096]; ) configured to increase an amount of emitted light according to a signal from the sensor, which has detected the specific external condition, to increase an amount of light that is reflected from inside the cabinet and heads toward the transmission window [0303]; and 
an optical film that is provided on the transmission window (see 541, 542; fig 25; see details of 541 in fig 23; see 5417 in fig 23 [0236-0239]) and has a light transmittance that prevents the cabinet from being see-through from the outside [0239]  before the sensor detects the specific condition [0301, 0303] and allows the cabinet to be see-through from the outside due to light that is reflected from inside the cabinet [0240] and transmitted through the transmission window and the optical film due to the light emitting module increasing the amount of emitted light according to the signal from the sensor that has detected the specific external condition([0301, 0303]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 5, and 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 20170191745 A1) in view of Kim (KR 101632300 B1; see translated portion)

With regards to [Claim 4] Choi disclose(s):
The external detection see-through door of claim 1,
 wherein: 
the transmission window includes an external transmission window (541; fig 20) and an internal transmission window (542) that are opposite to each other; 
the light emitting module (49, figs 42, 13; [0096]) is provided on an edge of the door to emit light 
the optical film (5417; fig 23; [0236-0239]) is provided only on the external transmission window (541) among the external transmission window and the internal transmission window; and the optical film includes one or more reflective films [0236-0239].
Choi does not disclose(s):
the light emitting module is provided on an edge of the door to emit light between the external transmission window and the internal transmission window; 
Kim teaches

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the external detection see-through door of Choi by implementing the light emitting module is provided on an edge of the door to emit light between the external transmission window and the internal transmission window as disclosed by Kim in order to improve assembly efficiency as taught/suggested by Kim ([lines 31-35 in page 4]).

With regards to [Claim 5] Choi disclose(s):
The external detection see-through door of claim 1, 
wherein: 
the transmission window includes an external transmission window (541; fig 20) and an internal transmission window (542) that are opposite to each other; 
the light emitting module (49, figs 42, 13; [0096]) is provided on an edge of the door to emit light 
the optical film (5417; fig 23; [0236-0239]) includes an external optical film (5417) provided on the external transmission window (541) 
Choi does not disclose(s):
the light emitting module is provided on an edge of the door to emit light between the external transmission window and the internal transmission window; 
an internal optical film that is provided on the internal transmission window and has a light transmittance higher than that of the external optical film.
Kim teaches

an internal optical film (45) that is provided on the internal transmission window (40) and has a light transmittance higher than that of the external optical film (35) [lines 23-31 in page 3].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the external detection see-through door of Choi by implementing the light emitting module is provided on an edge of the door to emit light between the external transmission window and the internal transmission window  and an internal optical film that is provided on the internal transmission window and has a light transmittance higher than that of the external optical film as disclosed by Kim in order to improve assembly efficiency as taught/suggested by Kim ([lines 31-35 in page 4]).

With regards to [Claim 7] Choi as modified disclose(s):
The external detection see-through door of claim 4, 
Choi further disclose(s):
wherein total light transmittance due to the one or more reflective films is in a range of 1% to 20% 
Choi does not disclose(s):
wherein total light transmittance due to the one or more reflective films is in a range of 1% to 15%
Before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have implemented the  light transmittance due to the one or more reflective films being 15% since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Furthermore, an implementation of a light transmittance due to the one or more reflective films being 15% would yield a predictable result of a lower visibility of object inside the cabinet.

With regards to [Claim 8] Choi as modified disclose(s):
The external detection see-through door of claim 5, 
wherein: 
Kim further disclose(s):
the external optical film (35; fig 3; [lines 23-31 in page 3]) includes one or more first reflective films (35; [lines 23-31 in page 3]) and the internal optical film (45)includes one or more second reflective films (45 [lines 23-31 in page 3]); 
total light transmittance due to the one or more first reflective films is in a range of 1% to 30% ([lines 23-31 in page 3]; “reflectance 50% to 70%” involves transmittance of 30-50%); and 
total light transmittance due to the one or more second reflective films is 50% or higher ([lines 23-31 in page 3]; “45 toward 26 the to have a 10-20% range” involves transmittance of 80-90%).
Choi does not disclose(s):
wherein total light transmittance due to the one or more reflective films is in a range of 1% to 15%;
Before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have implemented the  light transmittance due to the one or more reflective films being 15% since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Furthermore, an implementation of a light transmittance due to the one or more reflective films being 15% would yield a predictable result of a lower visibility of object inside the cabinet.

With regards to [Claim 9] Choi disclose(s):
The external detection see-through door of claim 5, 
wherein at least one of the external optical film and the internal optical film is a reflective polarizing film ([lines 23-31 in page 3]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RENAN LUQUE/            Primary Examiner, Art Unit 2844